       Case 2:19-cv-00870-TS Document 2 Filed 11/06/19 PageID.2 Page 1 of 34




AARON M. KINIKINI (Bar No. 10225)
LAURA HENRIE (Bar No. 12449)
Disability Law Center
205 North 400 West
Salt Lake City, Utah 84103
Phone: (801) 363-1347
Fax: (801) 363-1437
Email: akinikini@disabilitylawcenter.org
        lhenrie@disabilitylawcenter.org


Attorneys for Plaintiff

                           IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF UTAH, CENTRAL DIVISION

  GREG TURNER as legal guardian of S.T., a
  minor child;

           Plaintiff,                                                COMPLAINT
  v.
                                                                      (Jury Demand)
  ALPINE SCHOOL DISTRICT; Alpine
  School District Board of Education; Samuel
  Y. Jarman, in his official capacity as                           Civil No. 2:19-cv-00870-TS
  Superintendent of Alpine School District;
  Ryan Burke, in his official capacity as Special             Judge: Senior Judge Ted Stewart
  Education Director of Alpine School District;
  Gary Richmond, in his official and individual        Magistrate Judge__________________
  capacity; and Jane Does 1–3, in their official
  and individual capacities; UTAH STATE
  BOARD OF EDUCATION; and Sydnee
  Dickson, in her official capacity as the State
  of Utah Superintendent of Public Instruction;

             Defendants.


                                         INTRODUCTION

         This civil rights complaint is brought on behalf of a minor child, legally blind, non-

verbal, and subject to numerous physical and mental limitations, who was violently assaulted,


                                                                        COMPLAINT, Page 1 of 34
     Case 2:19-cv-00870-TS Document 2 Filed 11/06/19 PageID.3 Page 2 of 34




punched, slapped, painfully restrained, forcibly seized, verbally abused and cruelly taunted by a

school bus driver employed by Alpine School District (“ASD”). These attacks occurred on

multiple occasions over the course of several days, and were witnessed by at least three (3) other

ASD employees. Audio and video recordings of these events were captured via the school bus

security camera, and copies of the recordings are in possession of plaintiff’s counsel as well as

defendant ASD. With the court’s leave, and together with other documents containing sensitive,

personal identifying information about S.T., true and complete copies of the video recordings

will be filed under seal, and be included and incorporated by reference as exhibits to this

complaint. 1

        Therefore, Plaintiff, S.T., by and through counsel, Disability Law Center, complains,

states, alleges and claims as causes of action against defendants as follows:

                                    PRELIMINARY STATEMENT

        This 42 U.S.C. § 1983 action seeks damages and equitable relief from the unlawful

policies, practices, actions and/or inactions of defendant ALPINE SCHOOL DISTRICT, as

controlled by defendant ALPINE SCHOOL DISTRICT BOARD OF EDUCATION, enforced

and implemented by defendants SAMUEL Y. JARMAN and RYAN BURKE, and for the

damages resulting from actions taken pursuant to such policies and practices, which occurred

within the scope and course of the employment of the individual defendants, GARY

RICHMOND and JANE DOES 1–3 (all the foregoing Alpine School District entities, directors

and employees, whether identified by proper names or referred to using pseudonyms, are



1
 See “Plaintiff’s Ex Parte Motion for Leave to file Complaint Exhibits A-F under Seal,” and Proposed Order
anticipated to be document 3, to be filed forthwith in the instant action (Doc. 2).

                                                                                COMPLAINT, Page 2 of 34
    Case 2:19-cv-00870-TS Document 2 Filed 11/06/19 PageID.4 Page 3 of 34




collectively and hereinafter, “the ASD defendants”). The actions and policies of the ASD

defendants have been tacitly approved of, condoned, or permitted to persist without correction,

by the actions and/ or inactions of defendant UTAH STATE BOARD OF EDUCATION

(“USBE”), as the ultimate authority charged with promulgating, monitoring, and enforcing the

policies, training, and operation of public schools within the state of Utah, and which is the

ultimate state authority responsible for ensuring that all public school activities, programs, and

facilities are in compliance with state, federal and constitutional law.

       Plaintiff seeks declaratory judgment, permanent injunctive relief, and damages as well as

legal and equitable relief from defendants’ policies and actions which have violated and continue

to violate plaintiff’s rights pursuant to Title II of the Americans with Disabilities Act of 1990

(“ADA”), 42 U.S.C. § 12131 et seq. (2002), and Section 504 of the Rehabilitation Act of 1973

(“Rehabilitation Act,” or “Rehab Act”), 29 U.S.C. § 794 et seq (2011). Plaintiff also brings

claims under the United States Constitution, for violations of her right to be free from violent,

forcible, and unreasonable seizure of her person as guaranteed by the Fourth Amendment, and

for violations of her right to Equal Protection of the laws, both of which have been secured

against the states by the Fourteenth Amendment to the U.S. Constitution.

       Plaintiff seeks injunctive relief requiring defendants to correct their violations of

plaintiff’s rights, prohibiting defendants from continuing their misconduct in violation of the

ADA, the Rehabilitation Act, and the U.S. Constitution, and from engaging in similar

misconduct in the future.

       Plaintiff seeks attorney’s fees and court costs pursuant to 42 U.S.C. § 12205 (2010) and

29 U.S.C. § 794(a), and under 42 U.S.C. § 1983 and § 1988.


                                                                           COMPLAINT, Page 3 of 34
    Case 2:19-cv-00870-TS Document 2 Filed 11/06/19 PageID.5 Page 4 of 34




                                 JURISDICTION AND VENUE

       1.      This Court has jurisdiction to hear and decide Plaintiff’s ADA and Rehabilitation

Act claims pursuant to 42 U.S.C. §12188 (2015),§ 12189 (2008), and 29 U.S.C. § 794(a), as the

Plaintiff’s claims arise under and are based upon violations of Title II of the ADA, 42 U.S.C.

§12182, et seq. (2010) and § 504 of the Rehabilitation Act 0f 1973, 29 U.S.C. § 794 et seq.

       2.      This Court is vested with original jurisdiction of these claims pursuant to 28 U.S.C.

§1331 (2011) and §2201 (2015).

       3.      This Court has jurisdiction to hear and decide Plaintiff’s claims under the U.S.

Constitution pursuant to 28 U.S.C. §1331 (2011).

       4.      This court has jurisdiction to grant declaratory relief in this action pursuant to 28

U.S.C. § 2201 (2015).

       5.      Venue for this action is proper in the United States District Court for the District of

Utah, Central Division pursuant to 28 U.S.C. §§ 125 and §1391(b)-(c) (2015) because all conduct

complained of herein occurred or will occur in Utah County, Utah and in the Central Division of

this Court. The subject public entities and services immediately at issue are located in Utah County,

Utah. The defendants to this action reside in and/ or have official duties in the Central Division of

the District of Utah.

                                             PARTIES

       1.      Plaintiff S.T. is and was at all times alleged herein a citizen and resident of the

State of Utah. S.T. is a qualified person with a disability as defined by the ADA and the

Rehabilitation Act. S.T. is a minor, limiting her ability to protect her legal interests. Her father

and legal guardian, GREG TURNER (“Mr. Turner”), must therefore represent her interests.


                                                                        COMPLAINT, Page 4 of 34
    Case 2:19-cv-00870-TS Document 2 Filed 11/06/19 PageID.6 Page 5 of 34




Certain exhibits to this complaint hereafter referred to and incorporated by reference

(specifically, Exhibits A-F) have been filed under seal in order to protect S.T. and other’s privacy

interests.

        2.     Defendant ALPINE SCHOOL DISTRICT (“ASD”) is a public-school district,

providing educational services to children in the State of Utah. It is a public entity subject to Title

II of the ADA, a recipient of federal funds subject to the Rehabilitation Act, and a “person” within

the meaning of 42 U.S.C. § 1983. (“§ 1983”) ASD is sued for both legal and equitable relief.

        3.     Defendant UTAH STATE BOARD OF EDUCATION (“USBE”) is the ultimate

authority over public education within the state of Utah as required by Article X, Section 3 of the

Utah Constitution. USBE is and was at all times material hereto charged with the oversight,

supervision, implementation, management, and enforcement of all matters relating to the public

schools within the State of Utah. USBE is a public entity subject to the ADA and recipient of

federal funds subject to the Rehab Act, and is a “person” as defined under § 1983. Defendant

USBE is sued for equitable relief by and through the Utah Superintendent of Public Instruction,

defendant SYDNEE DICKSON, who is sued in her official capacity for equitable relief only.

        4.     Defendant ALPINE SCHOOL DISTRICT BOARD OF EDUCATION (“Alpine

School Board”) leads and directs the actions, policies, and practices of ASD and consists of

seven (7) elected members. The Alpine School Board is and was at all times material hereto

charged with the supervision, control, and management of all matters relating to the public

schools within ASD boundaries. Alpine School Board is a public entity subject to the ADA and a

recipient of federal funds subject to the Rehabilitation Act. Alpine School Board is a “body




                                                                         COMPLAINT, Page 5 of 34
    Case 2:19-cv-00870-TS Document 2 Filed 11/06/19 PageID.7 Page 6 of 34




corporate” as defined by Utah statute, and may sue and be sued. U.C.A. § 53G-4-401(4). The

Alpine School Board is a “person” as defined by § 1983 and is sued for equitable relief only.

       5.      Defendant SAMUEL Y. JARMAN (“Jarman”), is the Superintendent of ASD,

and as such is responsible for the administration of all educational services within ASD, as well

as for the supervision and adequate training of all Associate Superintendents, administrators,

principals, teachers, nurses, bus drivers, para-educators, teachers’ aides and other ASD

personnel. Jarman is sued in his official capacity for equitable relief only.

       6.      Defendant RYAN BURKE (“Burke”) is the Special Education Director of ASD.

Burke is being sued in his official capacity for equitable relief only as the person who directly

oversaw the implementation or failed implementation of policies complained of herein, and for the

systemic failure to provide adequate training to the ASD personnel whose actions and/or inactions

resulted in the unlawful conduct herein alleged.

       7.      Defendant GARY RICHMOND (“Richmond”) was, at all relevant times, the

driver of the school bus on which S.T. was assaulted. Richmond is being sued in his official and

individual capacities as the ASD employee who personally assaulted S.T. and violated her civil

rights under color of law, and who is directly responsible for the physical abuse and derogatory

statements complained of herein. He is being sued for legal and equitable relief.

       8.      Defendant JANE DOE 1 (“Jane Doe 1”) was, at all relevant times, an aide assigned

to assist Richmond on the special education bus. Jane Doe 1 is being sued in her official and

individual capacities as one of the people directly responsible for allowing the physical abuse and

derogatory statements complained of herein, as well as for her failure under Alpine policy and




                                                                        COMPLAINT, Page 6 of 34
     Case 2:19-cv-00870-TS Document 2 Filed 11/06/19 PageID.8 Page 7 of 34




Utah law to report the incidents to law enforcement. She is being sued for legal and equitable

relief.

          9.    Defendant JANE DOE 2 (“Jane Doe 2”) was, at all relevant times, an aide assigned

to assist Richmond on the special education bus. Jane Doe 2 is being sued in her official and

individual capacities as one of the people directly responsible for allowing the physical abuse and

derogatory statements complained of herein, as well as for her failure under Alpine policy and

Utah law to report the incidents to law enforcement. She is being sued for legal and equitable

relief.

          10.   Defendant JANE DOE 3 (“Jane Doe 3”) was, at all relevant times, an aide assigned

to assist Richmond on the special education bus. Jane Doe 3 is being sued in her official and

individual capacities as one of the people directly responsible for allowing the physical abuse and

derogatory statements complained of herein, as well as for her failure under Alpine policy and

Utah law to report the incidents to law enforcement. She is being sued for legal and equitable

relief.

          11.   At all relevant times, all defendants were, are and will be acting under color of state

law, custom and usage, and were and are state actors.

                                       OPERATIVE FACTS

          12.   S.T. is a 16-year-old individual with autism and a severe visual impairment, which

are disabilities as defined by the A.D.A. and the Rehabilitation Act.

          13.   S.T. at all relevant times attended Horizon School, which is part of ASD. She is,

in every way, a qualified person with a disability and is able to successfully attend the public




                                                                         COMPLAINT, Page 7 of 34
    Case 2:19-cv-00870-TS Document 2 Filed 11/06/19 PageID.9 Page 8 of 34




schools controlled by ASD, provided that reasonable and appropriate accommodations to her

disabilities are consistently provided as required under the ADA and Rehab Act.

        14.     On information and belief, Horizon School is a special purpose school where

students with moderate to severe special needs are sent within ASD. It is an intentionally

segregated environment, where students with certain disabilities are categorically assigned, based

solely on the fact that they have certain disabilities.

        15.     Prior to the beginning of each school year, including this school year, Mr. & Mrs.

Turner (“Parents”) personally provided to ASD, a document containing a complete set of

instructions with a complete set of instructions and information which both suggested and

requested that specific necessary accommodations be provided to S.T.in order to keep her calm

and to deescalate potentially problematic behaviors associated with her disabilities. (See

“Parents’ Accommodation Requests re: S.T.,” Exhibit A to this complaint, filed under seal)

        16.     In addition to their receipt and awareness of the set of reasonable accommodation

instructions (Exhibit A, supra) provided by Parents, the ASD defendants created and formally

adopted a document entitled, “Horizon School Health Plan,” which is a two (2) page form

frequently created to memorialize and ensure the appropriate treatment of unique medical,

emotional or behavioral needs of student for whom such is deemed medically appropriate. S.T.’s

“Horizon School Health Plan,” contained specific information regarding S.T.’s diagnoses and

disabilities, her physical, mental and emotional limitations, detailed descriptions of her unique

behavioral tendencies, and importantly, it explicitly prescribed and recommended specific de-

escalation and behavior management techniques. (See “Horizon School Health Plan,” Exhibit B

to this complaint, filed under seal).


                                                                       COMPLAINT, Page 8 of 34
   Case 2:19-cv-00870-TS Document 2 Filed 11/06/19 PageID.10 Page 9 of 34




       17.     The information included in the Horizon Health Plan included, inter alia, explicit

instructions such as: S.T. should be in a harness on the bus; S.T. was prone to self-injurious

head-banging when upset and that head injuries were to be carefully guarded against; S.T. was

prone to pulling hair; S.T. was prone to being upset at noises or disruptions to her routines; S.T.

could often be calmed by singing or counting down from 50. Id.

       18.     The Horizon School Health Plan was created by ASD for the guidance of ASD

staff and for the benefit and protection of S.T. The Horizon School Health Plan explicitly states

that “bus drivers” and “Special Ed staff” will be “trained and deemed competent” to fulfill the

elements described in it. Id. (emphasis added).

       19.     On information and belief, neither Richmond nor Jane Does 1-3 ever received

training from ASD regarding the Horizon School Health Plan.

       20.     Although Parents provided ASD with suggested approaches to reasonably

accommodate her disabilities, and helpful instructions on how to best manage and control

behavior problems associated with S.T’s disability (See Exhibit A to this complaint, filed under

seal), and though ASD created and was obviously aware of the Horizon Health Plan (Exhibit B,

described supra), ASD chose not to follow any of these crucial instructions, effectively denying

Parents’ requests for reasonable accommodation in violation of the ADA and Rehab Act.

       21.     Moreover, by utterly failing to fulfill its explicit assurances that ASD “bus

drivers” and other staff caring for S.T. would be both “trained” on the elements in the plan, and

“competent” to safely and appropriately comply with the clear terms of its own internally created

Healthcare Plan, ASD administrators including defendants Jarman and Burke exhibited




                                                                       COMPLAINT, Page 9 of 34
   Case 2:19-cv-00870-TS Document 2 Filed 11/06/19 PageID.11 Page 10 of 34




deliberate indifference to S.T.’s needs and legal rights, as well as a callous disregard of S.T.’s

safety and well-being.

       22.     On information and belief, ASD failed to take any action whatsoever which could

conceivably qualify Richmond or Jane Does 1-3 as “trained and deemed competent” as

guaranteed by the Horizon Health Plan. (See Exhibit B to this complaint, filed under seal). Such

failures to train, supervise, and otherwise prevent the actions and inactions of Richmond and

Jane Does 1-3 by ASD demonstrates a pervasive deliberate indifference and disregard for duties

and obligations of which they were fully aware. Such actions and failures to act had the

proximate and foreseeable results complained of herein.

       23.     As a direct and proximate result of the ASD defendants’ violation of S.T.’s rights

under the ADA, the Rehab Act, and the U.S. Constitution, as described herein, S.T. has suffered

and continues to suffer loss of educational and habilitative opportunities and benefits, along with

injuries, damages, and losses, including, but not limited to: emotional distress, fear, anxiety, and

trauma; lost and diminished learning capacity; and expenses for past and future medical care,

psychological care, and occupational and behavioral therapies.

       24.      On information and belief, defendant Utah State Board of Education (“USBE”)

has the duty to promulgate rules regarding school districts’ provision of transportation services to

students, including those students with disabilities. USBE also has a duty to monitor school

districts’ compliance with its own rules and regulations, applicable federal and constitutional

law, and crucially, the duty to monitor, investigate, and enforce school districts’ compliance with

all the foregoing legal obligations.




                                                                      COMPLAINT, Page 10 of 34
   Case 2:19-cv-00870-TS Document 2 Filed 11/06/19 PageID.12 Page 11 of 34




       25.     On information and belief, USBE fails to fulfill its duties to monitor, enforce, and

correct the unlawful practices of school districts such as ASD, as described herein.

       26.     On information and belief, USBE fails to ensure that students with disabilities,

including plaintiff S.T., receive equal access, comparable benefits, and are otherwise free from

discrimination in Utah’s public schools as required by the ADA and Rehab Act.

       27.     On information and belief, USBE fails to encourage and require Utah school

districts, such as ASD, to provide students with disabilities, such as S.T., effective and

appropriate services and supports in the most integrated and least restrictive environments, as

required by the ADA and Rehab Act.

       28.     As a proximate and foreseeable result of USBE’s failings as described herein,

school districts state-wide, including ASD in this instance, consistently and without accountability

or consequence, violate their duties under the ADA and Rehab Act, and place students such as S.T.

at risk of physical harm due to ineffective and completely inadequate training, insufficient

guidance, no meaningful State oversight, and a lack of practical and available enforcement

mechanisms, all of which contribute to a system-wide failure by USBE to deter unlawful actions

by school districts such as ASD, which causes harm to children such as S.T., as described herein.

       29.     Bus drivers within ASD are not required to obtain any form of training related to

transportation and individualized needs of special education children prior to obtaining or

retaining employment. See Frequently Asked Questions about Transportation, Alpine School

District, http: //transportation.alpineschools.org/transportation-information/faq/ (last visited

November 5, 2019).




                                                                       COMPLAINT, Page 11 of 34
   Case 2:19-cv-00870-TS Document 2 Filed 11/06/19 PageID.13 Page 12 of 34




       30.        S.T. was segregated from the majority of ASD students and required to ride

Richmond’s bus based solely upon her status as a person with a disability.

       31.        S.T. was segregated from the majority of ASD students and required to attend

Horizon School based solely upon her status as a person with a disability.

       32.        Requiring S.T. to attend Horizon School prevented her from accessing many of the

ASD benefits and services which are available to non-disabled students attending traditional

schools within the district, and put her at unreasonable risk of harm due to ASD’s failures to

adequately train and supervise staff who interact and serve students with disabilities.

                                ~THE SCHOOL BUS ASSAULTS~

       33.        On June 12, 2018, S.T. began to slap the hand and pull the hair of Jane Doe 1 on

the school bus.

       34.        Richmond then intervened by grabbing and holding the wrists of S.T. until it

appeared that she had calmed down. (See “Bus Recording 1, dated 06/12/2018,” Exhibit C to

this complaint, filed under seal).

       35.        After a short period, a loud noise causes S.T. to become agitated again and

attempt to grab the aide sitting across from her. (See “Bus Recording 2, dated 06/12/2018,”

Exhibit D to this complaint, filed under seal).

       36.        Richmond then intervened in the situation by grabbing S.T’s hands and bending

them forcefully toward her shoulders, causing S.T. to scream out in pain. (See “Bus Recording 3,

dated 06/12/2018,” Exhibit E to this complaint, filed under seal).




                                                                       COMPLAINT, Page 12 of 34
   Case 2:19-cv-00870-TS Document 2 Filed 11/06/19 PageID.14 Page 13 of 34




       37.     As S.T. begins to sob uncontrollably from pain and fear, Richmond refuses to

release the violent and aggressive physical control and seizure of her person, in violation of ASD

policy, repeatedly asking if S.T. will behave. Id. at 0:50.

       38.     While S.T. is screaming from the pain being inflicted upon her, Richmond begins

to taunt her, making comments such as “it hurts, doesn’t it?” Id. at 2:12.

       39.     During this confrontation, S.T. attempts to push Richmond away from her; he

responds by violently striking her in the side of the head. Id. at 2:18.

       40.     As S.T. attempted to get away from the physical assault, Richmond continued to

forcefully restrain and seize her person, causing her obvious pain, completely disregarding her

cries and confusion. Id. at 2:27.

       41.     When S.T. attempted to calm herself, Richmond further escalated the situation by

pointing his finger at S.T. and remarking that he doesn’t “expect to wrestle with you every damn

time!” Id. at 3:08.

       42.     At this comment S.T. becomes upset again and begins banging her head against the

window. Richmond responds by slapping her in the face and telling her that “if [she] breaks [the]

window, [she’s] gonna have to pay for it!” Id. at 3:14.

       43.     After another struggle with Richmond, S.T. sat in her seat covering her face with

her hands. Id. at 4:00.

       44.     On June 14, 2018, S.T. threw her backpack at Jane Doe 2 who then grabbed her

arms and attempted to de-escalate the situation. (See “Bus Recording 4, dated 06/14/2018,” Exhibit

F to this complaint, filed under seal).




                                                                       COMPLAINT, Page 13 of 34
   Case 2:19-cv-00870-TS Document 2 Filed 11/06/19 PageID.15 Page 14 of 34




        45.     Richmond stopped the bus on the side of the road and moved to the back of the bus

after being told that he did not need to. Id. at 0:50.

        46.      Richmond forcefully grabbed S.T’s arms and forced her down into the seat while

Jane Doe 3 remarked that he was “good” at dealing with S.T. Id. at 2:57.

        47.     As Richmond continued to violently restrain S.T., he chose to escalate the situation

by asking if S.T. “liked that?” and calling her “an ornery little cuss.” Id. at 3:33.

        48.     When S.T. began banging her head against the wall of the bus, Richmond grabbed

her by the back of the neck and forced her body into the prone position, forcing her face into the

seat. Id. at 3:45.

        49.     Richmond then jerks her arms to the sides, forcing her upright and then proceeds to

bend her hands backwards behind her back toward her shoulders, where he held them for more

than one minute. Id. at 4:08.

        50.     While S.T. struggled against the pain inflicted by Richmond, he further escalated

the situation by making remarks such as “it hurts, doesn’t it?” Id. at 4:55.

        51.     Richmond then forced S.T. into a supine position on the seat while continuing to

use extreme levels of force on S.T’s arms. Id. at 5:28.

        52.     After this, Richmond releases S.T. and she begins to calm herself down, however,

Richmond then inexplicably provokes her further by pointing his finger at her and demanding,

“Now, you behave!” Id. at 5:52.

        53.     When this action by Richmond causes S.T. to begin banging her head against the

wall again, Richmond responds by violently striking her in the back of the head. Id. at 5:55.




                                                                        COMPLAINT, Page 14 of 34
   Case 2:19-cv-00870-TS Document 2 Filed 11/06/19 PageID.16 Page 15 of 34




        54.     As S.T. became more agitated, Jane Doe 2 attempted to calm her down and told

Richmond to leave her alone so that the aide could attempt to de-escalate the situation, but S.T.

began pulling Jane Doe 2’s extremely long hair, which resulted in Richmond interfering in the

situation again. Id. at 6:22.

        55.     Once S.T. had released Jane Doe 2’s hair, Richmond again forcibly seized S.T.’s

person and forced her onto her side while Jane Doe 3 comments, “this is ridiculous.” Richmond

then bends S.T’s hand backward, putting obvious and painful stress on her wrist. Once again, S.T.

reacts in pain and fear by banging her head against the wall. Id. at 7:25.

        56.     Richmond then violently strikes S.T.’s hand and orders her to “knock it off.” When

S.T. again tried to hit her head against the wall, Richmond, once again, violently strikes her in the

face, and repeats his order to, “knock it off.” Id. at 7:40.

        57.     Jane Doe 3 then begins to suggest other strategies for situations when “[children]

really act dumb like this,” but is cut off by S.T. screaming in pain as Richmond continues to bend

her hands back toward her shoulders. Id. at 8:20.

        58.     Richmond then takes his knee and forcefully places it on S.T’s leg, effecting a

seizure of her person, holding her in place while taunting her by saying that “you know what [S.T.],

I am a little stronger than you, ok.” Richmond maintained this level of physical restraint and

forcible seizure until the aides finally stand S.T. up and lead her off the bus. Id. at 8:30.

        59.     ASD policy requires that all disciplinary measures taken by a bus driver or

administrator is shared with the ASD transportation department, the student’s school, and the

student’s parents. See Frequently Asked Questions about Transportation, Alpine School District,




                                                                        COMPLAINT, Page 15 of 34
   Case 2:19-cv-00870-TS Document 2 Filed 11/06/19 PageID.17 Page 16 of 34




http://transportation.alpineschools.org/transportation-information/faq/ (last visited November 5,

2019).

         60.    ASD policy requires that when physical intervention is used against a student, it

must be done in compliance with the established ESI protocol by those trained in the use of such

protocols and only when less restrictive means are unavailable. (See Alpine School District Policy

No. 5180, “Discipline,” Rules & Regulations §5.3-5.4, Revised July 3, 2018, Exhibit G, attached).

         61.    Under ASD Discipline policy, the use of prone or face-down physical restraint is

prohibited. Id. at §5.9.3.1.

         62.    Under ASD Discipline policy, the use of supine or face-up physical restraint is

prohibited. Id. at §5.9.3.2.

         63.    Under ASD Discipline policy, the use of physical restraint which obstructs the

airway or adversely affects the student’s primary mode of communication is prohibited. Id. at

§5.9.3.3.

         64.    Under ASD Discipline policy, physical restraint shall be applied for the minimum

amount of time necessary and release conditions must be provided. Id. at §5.9.4.1.

         65.    Under ASD Discipline policy, physical restraint shall be terminated if the student

is in severe distress. Id. at §5.9.4.3.

         66.    ASD policy requires that when a district employee observes any physical abuse or

has reason to believe that physical abuse has occurred, they must immediately report it to the law

enforcement or child protection authority. (See Alpine School District Policy No. 5420, “Reporting

Child Abuse/Neglect of Minors,” §1.1, Approved January 2006, Exhibit H, attached).




                                                                    COMPLAINT, Page 16 of 16
   Case 2:19-cv-00870-TS Document 2 Filed 11/06/19 PageID.18 Page 17 of 34




       67.     ASD Child Abuse policy states that when an employee required to report a case of

abuse fails to do so, they may be guilty of a class B misdemeanor. Id. at §1.5.

       68.     Utah Code Ann § 62A-4a-403 (1)(a) requires that “when any individual… has

reason to believe that a child has been subjected to abuse or neglect, or observes a child being

subjected to conditions or circumstances that would reasonably result in abuse or neglect, that

individual shall immediately report the alleged abuse or neglect to the nearest peace officer, law

enforcement agency, or office of [Child and Family Services].”

       69.     Utah Code Ann § 62A-4a-411 states that any person required to report under § 62A-

4a-403 “who willfully fails to do so is guilty of a class B misdemeanor.”

       70.     On information and belief, no reports of the June 12th and June 14th incidents were

made by Richmond, Jane Doe 1, Jane Doe 2, or Jane Doe 3., nor by any other ASD personnel.

       71.     By willfully failing to report child abuse witnessed first-hand, Jane Doe 1, Jane

Doe 2, and Jane Doe 3 violated numerous ASD policies (supra, passim), as well as U.C.A. §

62A-4a-403.

       72.     These flagrant violations of written polices and state law demonstrate system-

wide negligence in ASD’s failure to appropriately train employees who instruct, support,

educate, and as a most basic function, simply protect students with disabilities.

       73.     On information and belief, no ASD bus driver who drives non-disabled ASD

students to and from school has ever violently assaulted a non-disabled student in a manner

comparable to the repeated violent attacks and Fourth Amendment seizures which were

perpetrated by Richmond against S.T.




                                                                     COMPLAINT, Page 17 of 17
   Case 2:19-cv-00870-TS Document 2 Filed 11/06/19 PageID.19 Page 18 of 34




       74.     S.T. was subjected to violent acts and violations of her Fourth Amendment rights

as a direct and foreseeable consequence of ASD’s denial of her right to integrated educational

settings as provided under the ADA and Rehab Act, and as guaranteed by the Equal Protection

clause of the Fourteenth Amendment.

       75.     S.T. was subjected to violent acts and violations of her basic human and civil

rights while her non-disabled peers were protected from such by ASD’s selective enforcement of

its own policies in a manner that discriminates against and confers unequal, inferior benefits on

students with disabilities, all in violation of her rights under the ADA, the Rehab Act, and the

Equal Protection clause of the Fourteenth Amendment.

       76.     S.T. was subjected to violent physical assaults on a segregated bus precisely

because ASD chooses to segregate students with disabilities in violation of the ADA and Rehab

Act, and the Equal Protection clause.

       77.     On information and belief, there have been several instances where S.T. has harmed

herself while under the care of ASD, yet there has been no official documentation, report, or

explanation of the incidents or injuries provided to Parents.

       78.     Following the June 12th and 14th bus incidents, Parents were not informed of the

nature of the events that had taken place, only that there was an incident and that ASD would

investigate.

       79.     In failing to disclose to S.T.’s parents and appropriate law enforcement and/or

child protection agencies the repeated violent child abuse perpetrated and facilitated by its own

employees, ASD violated its own internal policies and state law.




                                                                     COMPLAINT, Page 18 of 18
   Case 2:19-cv-00870-TS Document 2 Filed 11/06/19 PageID.20 Page 19 of 34




       80.     On information and belief, ASD consistently reports to law enforcement and

appropriate state agencies any instance of assault by ASD staff against non-disabled students.

       81.     The stark contrast in its approach to the staff assaults on S.T. and those situations

in which staff have assaulted non-disabled students demonstrates a pattern of discrimination

against students with disabilities in the enforcement of ASD policy and its compliance with state

law. Such discriminatory treatment violates the rights afforded S.T. and similarly situated

students under the ADA, Rehab Act, and the Equal Protection clause.

       82.     On June 22, 2018, nearly two (2) weeks after the violent assaults against their child,

Parents finally learned the true extent of the incidents when a police officer arrived at their home

and explained the situation and the events that had taken place.

                                     CAUSES OF ACTION

       83.     Plaintiff, S.T. repeats and re-alleges each and every allegation contained in the

foregoing paragraphs and incorporates the same herein by reference.

       84.     S.T. brings this action under Title II of the ADA, 42 U.S.C. §12131, et seq. (2002);

the Rehabilitation Act 29 U.S.C. § 794, et seq (2011); the Fourth Amendment, applied to the states

by the Due Process Clause of the Fourteenth Amendment; the guarantees of Equal Protection of

the laws contained in the Fourteenth Amendment, and 42 U.S.C. §1983 (1996).

       85.     “[A]ny department agency, special purpose district, or other instrumentality of a

State or States or local government” are Public Entities under the ADA. 42 U.S.C. § 12131(1)(B).

       86.     Under the Rehabilitation Act, “a local education agency” is a covered “program or

activity,” if they receive Federal funds. 29 U.S.C. § 794(b)(2)(B).




                                                                      COMPLAINT, Page 19 of 19
   Case 2:19-cv-00870-TS Document 2 Filed 11/06/19 PageID.21 Page 20 of 34




        87.     Title II of the ADA prohibits, inter alia, discrimination on the basis of disability by

any public entity. See 42 U.S.C. § 12132 (2010). Public entities, in order to avoid discrimination,

must “make reasonable modifications in policies, practices, or procedures, when the modifications

are necessary to avoid discrimination on the basis of disability, unless the public entity can

demonstrate that making the modifications would fundamentally alter the nature of the service,

program, or activity.” 28 C.F.R. § 35.130(b)(7)(i) (2008). In addition, “[n]o qualified individual

with a disability shall, on the basis of disability, be excluded from participation in or be denied the

benefits of the services, programs, or activities of a public entity, or be subjected to discrimination

by any public entity.” Id. at § 35.130(a). Finally, public entities must “administer services,

programs, and activities in the most integrated setting appropriate to the needs of qualified

individuals with disabilities.” Id. at §35.130(d).

        88.     The Rehabilitation Act prohibits discrimination on the basis of disability by any

covered program or activity receiving financial assistance from the Federal government. 29 U.S.C.

§ 794(a). Discrimination under the Rehabilitation Act includes a covered entity, in providing an

“aid, benefit, or service,” denying a qualified individual with a disability “the opportunity to

participate in or benefit from the aid, benefit or service.” 34 C.F.R. § 104.4(b)(1)(i) (2012).

Covered entities also must not provide those aids, benefits, or services to qualified individuals with

disabilities in a manner that is not equal to or as effective as that provided to others. Id. at §§

104.4(b)(1)(ii)-(iii).

        89.     As described, supra, defendants denied S.T. benefits of their services solely on

the basis of her disability. Defendants have also failed to modify their policies and procedures to

avoid this discrimination against S.T. The transportation services and educational services being


                                                                       COMPLAINT, Page 20 of 20
   Case 2:19-cv-00870-TS Document 2 Filed 11/06/19 PageID.22 Page 21 of 34




provided to S.T. are not equal to or as effective as those provided to others, and she is not being

served in the most integrated setting appropriate.

       90.     Under the ADA, defendants are not required “to permit an individual to participate

in or benefit from the services, programs, or activities of that public entity when that individual

poses a direct threat to the health or safety of others.” 28 C.F.R. § 35.139(a) (2016).

       91.     However, in making that determination, defendants “must make an individualized

assessment, based on reasonable judgment that relies on current medical knowledge or on the best

available objective evidence, to ascertain: the nature, duration, and severity of the risk; the

probably that the potential injury will actually occur; and whether reasonable modifications of

policies, practices, or procedures or the provision of auxiliary aids or services will mitigate the

risk.” Id. at § 35.139(b).

       92.     Further, “[a] public entity may impose legitimate safety requirements necessary for

the safe operation of its services, programs, or activities. However, the public entity must ensure

that its safety requirements are based on actual risks, not on mere speculation, stereotypes, or

generalizations about individuals with disabilities.” Id. at § 35.130(h) (2008).

       93.     Defendants did not adhere to the requested accommodation strategies suggested

and requested by Parents which included measures necessary to protect S.T. from problems

associated with her disability (See Exhibit B to this complaint, filed under seal). This failure and

lack of understanding by defendants led to S.T. being placed in harm’s way. Further, defendants

did not report the initial incident on June 12, 2018 immediately as required under ASD policy.

Such reporting would have allowed corrective measures to be taken and could have prevented

the subsequent incident on June 14, 2018.


                                                                      COMPLAINT, Page 21 of 21
   Case 2:19-cv-00870-TS Document 2 Filed 11/06/19 PageID.23 Page 22 of 34




       94.     Richmond, Jane Doe 1, Jane Doe 2, and Jane Doe 3 chose to react to the

behavioral problems exhibited by S.T. with violence based solely upon their irrational,

uninformed, and untrained instincts and beliefs that the violent outburst of a disabled child was

best resolved with a greater level of violence. The individual defendant’s actions and beliefs

were not based on any reliable information or training provided by Parents in their efforts to

obtain a reasonable accommodation for S.T. while under the custody and control of defendants,

nor was it informed by the Horizon Health Plan which all ASD personnel interacting with S.T.

should have been competently trained to competently implement

       95.     Defendants failed to make reasonable accommodations to policies and procedures

when necessary to ensure that those protected under the ADA and Rehabilitation Act, such as S.T.,

are given equal and complete access to the benefits and services provided to those without a

disability when they failed to require additional training or individualized knowledge for those

drivers and aides that operate and ensure the safety of special needs children, including S.T.

       96.     Because defendants refused to modify their policies for S.T. and denied her full

and equal access to its school based solely on her disability, they have violated Title II of the

ADA and the Rehabilitation Act.

       97.     S.T., despite her disabilities, is completely able to attend defendants’ schools and

programs provided that reasonable accommodations and auxiliary services are established,

updated as necessary, and adhered to by all ASD employees and staff. Defendants’ denial of

access and failure to accommodate, solely on the basis of S.T.’s disabilities, constitutes

intentional disability-based discrimination.




                                                                      COMPLAINT, Page 22 of 22
   Case 2:19-cv-00870-TS Document 2 Filed 11/06/19 PageID.24 Page 23 of 34




       98.     Defendants’ conduct, described above, was intentional and taken in reckless

disregard of the rights afforded S.T. under the ADA and Rehabilitation Act.

       99.     Defendants’ conduct, described above had the effect denying S.T. the equal

protection of the law, on the basis of her disability, in violation of the Equal Protection and Due

Process clauses of the Fourteenth Amendment to the U.S. Constitution.

       100.    Additionally, the physical violence, abuse, excessive force and unlawful restraint

inflicted upon S.T. by Richmond constitutes an unconstitutional seizure under the Fourth

Amendment of the United States Constitution as applied to the states through the Due Process

Clause of the Fourteenth Amendment.

                    Count I Brought Against All Defendants for Equitable Relief

       (Failure to Modify Policies, Practices, or Procedures in Violation of the ADA)

       101.    Plaintiff, S.T., repeats and re-alleges each and every allegation contained in the

foregoing paragraphs and incorporates the same herein by reference, and further alleges as follows:

       102.    Pursuant to Title II of the ADA, defendants are prohibited from failing to make

reasonable modifications to policies, practices, or procedures when such are necessary to avoid

discrimination, unless such criteria can be shown to “fundamentally alter the nature of the service,

program, or activity.” 28 C.F.R. § 35.130(b)(7)(i).

       103.    Defendants’ refusal to modify their policies, practices, or procedures prevents S.T.

from accessing their educational services. The reasonable modifications needed by S.T., if

provided, would not constitute a fundamental alteration of those services, as additional training is

required of a wide range of other occupations and positions within ASD which deal with special




                                                                     COMPLAINT, Page 23 of 23
   Case 2:19-cv-00870-TS Document 2 Filed 11/06/19 PageID.25 Page 24 of 34




education programs and special needs children. Defendants’ actions result in discrimination based

on S.T.’s disabilities, in violation of Title II of the ADA and implementing regulations.

                    Count II Brought Against All Defendants for Equitable Relief

                               (Denial of Access in Violation of the ADA)

       104.    Plaintiff, S.T., repeats and re-alleges each and every allegation contained in the

foregoing paragraphs and incorporates the same herein by reference, and further alleges as follows:

       105.    Title II of the ADA prohibits public entities, such as ASD and other defendants,

from discriminating against a person with a disability because of their disability by denying them

the opportunity to participate in or benefit from the services, programs, or activities of the entity.

42 U.S.C. § 12132 (2010).

       106.    Defendants’ refusal to allow S.T. access to integrated school services because of

her disabilities discriminates against her by denying her the opportunity to participate in and

benefit from the educational services defendants offer, in violation of the ADA and implementing

regulations.

                Count III Brought Against All Defendants for Equitable Relief

 (Failure to Provide Services in the Most Integrated Setting Appropriate to S.T.’s Needs in

                                      Violation of the ADA)

       107.    Plaintiff, S.T., repeats and re-alleges each and every allegation contained in the

foregoing paragraphs and incorporates the same herein by reference, and further alleges as follows:

       108.    As a public entities under Title II of the ADA, ASD and other defendants must

administer their services “in the most integrated setting appropriate to the needs of qualified

individuals with disabilities.” 28 C.F.R. § 35.130(d) (2008).


                                                                      COMPLAINT, Page 24 of 24
   Case 2:19-cv-00870-TS Document 2 Filed 11/06/19 PageID.26 Page 25 of 34




       109.    Defendants’ insistence that S.T. not travel to or attend school with her non-disabled

peers, but receive a segregated educational experience because of their failure to provide

reasonable and necessary modifications is a failure to administer services to her, a qualified

individual with a disability, in an integrated setting and/ or in the most integrated setting

appropriate to her needs, in violation of Title II of the ADA and implementing regulations.

                Count IV Brought Against All Defendants for Equitable Relief

    (Denial of Participation in Education Services in Violation of the Rehabilitation Act)

       110.    Plaintiff, S.T., repeats and re-alleges each and every allegation contained in the

foregoing paragraphs and incorporates the same herein by reference, and further alleges as follows:

       111.    Under the Rehabilitation Act, a recipient of Federal financial assistance must not

deny a qualified individual “the opportunity to participate in or benefit from the aid, benefit or

service” they provide. 34 C.F.R. § 104.4(b)(1)(i) (2012).

       112.    Defendants, all of whom are recipients of federal funds, have refused S.T. the

opportunity to participate in, and to fully and equally benefit from, their transportation services

by denying her safe and appropriate transportation to and from the full range of ASD educational

services solely on the basis of her disability in violation of the Rehabilitation Act and

implementing regulations.

                Count V Brought Against All Defendants for Equitable Relief

       (Providing Unequal and Less Effective Educational Services in Violation of the

                                        Rehabilitation Act)

       113.    Plaintiff, S.T., repeats and re-alleges each and every allegation contained in the

foregoing paragraphs and incorporates the same herein by reference, and further alleges as follows:


                                                                      COMPLAINT, Page 25 of 25
   Case 2:19-cv-00870-TS Document 2 Filed 11/06/19 PageID.27 Page 26 of 34




        114.    The Rehabilitation Act prohibits a covered entity from providing aids, benefits, or

services to qualified individuals with disabilities in a manner that is not equal to or as effective as

that provided to others. Id. at §§ 104.4(b)(1)(ii)-(iii).

        115.    Because of her disability, defendants have required S.T. to receive educational

services in a segregated, restrictive, and completely isolated setting, as compared to the services

provided to S.T.’s non-disabled peers. These services are inherently unequal to and obviously

inferior to and less effective than those provided to other students without disabilities, which

violates the Rehabilitation Act and implementing regulations.

                     Count VI Brought Against USBE for Equitable Relief

           (Failure to Provide Oversight and Enforcement in Violation of the ADA)

        116.    Plaintiff, S.T., repeats and re-alleges each and every allegation contained in the

foregoing paragraphs and incorporates the same herein by reference, and further alleges as

follows:

        117.    Title II of the ADA prohibits public entities, such as ASD and other defendants,

from discriminating against a person with a disability because of their disability by denying them

the opportunity to participate in or benefit from the services, programs, or activities of the entity.

42 U.S.C. § 12132 (2010).

        118.    The Utah Constitution vests USBE with the general control and supervision of the

state public education system. Utah Const. Art. X § 3.

        119.    Through the persistent and repeated failure of USBE to supervise the actions of

public education entities, such as ASD, USBE has created an environment in which the




                                                                       COMPLAINT, Page 26 of 26
   Case 2:19-cv-00870-TS Document 2 Filed 11/06/19 PageID.28 Page 27 of 34




segregation and vicious assault against S.T. could occur without repercussion in violation of the

ADA.


                     Count VII Brought Against USBE for Equitable Relief

          (Failure to Provide Oversight and Enforcement in Violation of the Rehab Act)

          120.   Plaintiff, S.T., repeats and re-alleges each and every allegation contained in the

foregoing paragraphs and incorporates the same herein by reference, and further alleges as

follows:

          121.   The Rehab Act prohibits a covered entity from providing aids, benefits, or

services to qualified individuals with disabilities in a manner that is not equal to or as effective as

that provided to others. Id. at §§ 104.4(b)(1)(ii)-(iii).

          122.   The Utah Constitution vests USBE with the general control and supervision of the

state public education system. Utah Const. Art. X § 3.

          123.   Through the persistent and repeated failure of USBE to supervise the actions of

public education entities such as ASD as described herein, USBE has fostered an environment in

which the abuse and neglect suffered by S.T., is both foreseeable and likely to be repeated due

to a dearth of meaningful state oversight, a lack of viable complaint processes, insufficiently

funded investigative mechanisms, and a widespread assumption among school districts that their

unlawful conduct is unlikely to result in any sanctions by USBE. As a result, Utah school

districts are not deterred from engaging in systemic ADA and Rehab Act violations which harm

students with disabilities in ways similar to the harms experienced by S.T. and complained of

herein.



                                                                       COMPLAINT, Page 27 of 27
   Case 2:19-cv-00870-TS Document 2 Filed 11/06/19 PageID.29 Page 28 of 34




                       Count VIII Brought Against All ASD Defendants

                 for Legal & Equitable Relief, including Monetary Damages

   (Violations of the U. S. Constitution as applied to the states via the 14thAmendment:
  Unlawful Seizure in Violation of the 4thAmendment; Denial of Equal Protection on the
  basis of disability, in violation of the Equal Protection clause of the 14th Amendment)

       124.    Plaintiff, S.T., repeats and re-alleges each and every allegation contained in the

foregoing paragraphs and incorporates the same herein by reference, and further alleges as

follows:

       125.    The Fourth Amendment of the United States Constitution provides that “the right

of the people to be secure…against unreasonable searches and seizures, shall not be violated.” U.S.

Const. Amend. 4.

       126.    The United States Supreme Court has ruled that the protections against

unreasonable searches and seizures applies to the states under the Due Process Clause of the

Fourteenth Amendment. Mapp v. Ohio, 367 U.S. 643 (1961).

       127.    Defendants unreasonably seized S.T. through the actions of Richmond which

extended far beyond any contemplated intervention tactic of ASD related to behavioral issues of

children within their purview. The malicious and violent attacks against S.T. which included acts

such as restraining her arms behind her back and placing a knee on her leg to prevent movement

constitutes an unreasonable seizure in violation of the Fourth Amendment as applied to the states

through the Due Process Clause of the Fourteenth Amendment.

       128.    As alleged above, the ASD defendants deprived S.T. of the full and equal

protection of the law, solely on the basis of her disability, by placing her in an inherently

dangerous environment, staffed by completely untrained staff, and in stark contrast to the

                                                                       COMPLAINT, Page 28 of 28
   Case 2:19-cv-00870-TS Document 2 Filed 11/06/19 PageID.30 Page 29 of 34




superior services and protections provided to students without disabilities, in violation of the

Equal Protection clause of the Fourteenth Amendment.

                           Count IX Brought Against All ASD Defendants

                  for Legal & Equitable Relief including Monetary Damages

          (Deprivation of Civil Rights by Defendants Acting Under Color of Law)

       129.    Plaintiff, S.T., repeats and re-alleges each and every allegation contained in the

foregoing paragraphs and incorporates the same herein by reference, and further alleges as follows:

       130.    S.T. is a qualified person with a disability and is entitled to the protections afforded

by the ADA and Rehabilitation Act as described herein.

       131.    Under color of state law, defendants by their conduct herein alleged, willfully and

without justification discriminated against S.T. on the basis of her disability and have deprived

S.T. of her right to reasonable accommodation and full benefits of a public program as afforded

by the ADA and Rehabilitation Act, in violation of 42 U.S.C. § 1983.

       132.    As a result of these deprivations of her rights under federal law, S.T. has suffered

anxiety and other distress by being forced to endure physical violence and abuse at the hands of

an ASD employee tasked with ensuring her safety during her transportation to and from Horizon

School; S.T.’s mental and emotional health has deteriorated and her progress in all phases of

development has been substantially slowed and in important respects, declined precipitously.

       133.    By virtue of their foregoing conduct, defendants have violated 42 U.S.C. § 1983

and S.T. is entitled such relief as the Court finds to be appropriate, including, but not limited to,

declaratory relief, injunctive relief, compensatory damages, punitive damages, and the costs and

expenses of this action.


                                                                       COMPLAINT, Page 29 of 29
   Case 2:19-cv-00870-TS Document 2 Filed 11/06/19 PageID.31 Page 30 of 34




                                   DECLARATORY RELIEF

       134.    This action seeks declaratory relief pursuant to 28 U.S.C. § 2201 (2011) for the

purpose of determining a question of actual controversy between plaintiff and defendants.

       135.    Plaintiff, S.T., is entitled to a declaratory judgment concerning each of defendants’

violations of the ADA and implementing regulations, as well as their violations of the

Rehabilitation Act and implementing regulation and specifying S.T.’s rights with regard to

defendants’ services and facilities.

                                         INJUNCTIVE RELIEF

       136.    This action seeks injunctive relief pursuant to 42 U.S.C. § 12188 and Rule 65 of

the Federal Rules of Civil Procedure.

       137.    Plaintiff, S.T., is entitled to a permanent injunction requiring that each and every

defendant correct their respective violations of the ADA, Rehabilitation Act, and applicable

implementing regulations as such relate to S.T., and requiring that each defendant also be

enjoined from any further discriminatory exclusion of S.T. from their school system and

services, and that S.T. and others similarly situated receive the full and equal benefit of the

enforcement mechanisms and regimes of USBE such that flagrant violation of federal statutes

and constitutional rights by school districts such as ASD are effectively exposed, reasonably

investigated, consistently punished, and otherwise effectively deterred.

       138.    With regard to defendant USBE, plaintiff S.T. is entitled to a permanent

injunction requiring that USBE’s administrative rule-making, dispersal of federal funds to school

districts, budgetary and programmatic oversight of school districts, and all enforcement activities

aimed at ensuring that school districts comply with their legal obligations are carried out in strict


                                                                      COMPLAINT, Page 30 of 30
   Case 2:19-cv-00870-TS Document 2 Filed 11/06/19 PageID.32 Page 31 of 34




conformance with the mandates of the ADA and the Rehab Act; and that USBE fulfill its duties,

including but not limited to: ensuring meaningful compliance by Utah school districts with the

integration mandates of the ADA as informed by Olmstead v. L.C., 527 U.S. 581 (1999), and its

progeny; aggressively enforcing strict compliance by school districts with the reasonable

accommodation mandates as set forth in both the ADA and the Rehab Act; and by providing an

effective, robust, and meaningful set of mechanisms, procedures, and administrative process

aimed at protecting students with disabilities and which effectively deter unlawful school district

policies, practices, customs and conduct which subject students such as S.T. to the harms

complained of herein.

                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiff S.T. requests that the Court:

       1. Exercise jurisdiction over this action;

       2. Enter a declaratory judgment on behalf of S.T., declaring that all of the defendants’

actions described herein are in violation of Title II of the ADA, Section 504 of the Rehabilitation

Act, and their implementing regulations;

       3. Enter a declaratory judgment on behalf of S.T., declaring that the ASD defendants’

actions are in violation of the Fourth Amendment proscription against unreasonable seizure, and

that the ASD defendants’ policies violate S.T.’s right to Equal Protection of the laws, as provided

in the United States Constitution, and which apply to the states through the Due Process Clause

of the Fourteenth Amendment;

       4. Enter a declaratory judgment that the ASD defendants’ actions are in violation of 42

U.S.C. § 1983 inasmuch as they violated S.T.’s rights under clearly established federal statutes


                                                                     COMPLAINT, Page 31 of 31
   Case 2:19-cv-00870-TS Document 2 Filed 11/06/19 PageID.33 Page 32 of 34




and the Constitution of the United States, as described herein.

       5. Enter a permanent mandatory injunction ordering all defendants to cease their exclusion

of S.T. from their public schools, and ordering defendants to grant S.T.’s requested modifications

and effectively accommodate S.T.’s disability; ordering all defendants to cease their exclusion of

S.T. and other disabled persons from participation or benefits of services and activities when the

exclusion or denial occurs by reason of such disability; and an order directing all defendants to

otherwise comply in all respects with their various obligations under the ADA and Rehab Act.

       6. An award of general and special damages against all ASD defendants, as to be

determined by the Court, but at least nominal in amount; including an award of appropriate

punitive damages against ASD for the extraordinary, outrageous, egregious, and shocking

conduct complained of herein; conduct which was encouraged and caused by ASD’s

intentionally discriminatory system of educating students with disabilities in inherently separate

and unequal settings, and conduct which was the foreseeable and proximate result of ASD’s

deliberate indifference and complete dereliction of its duty to adequately train and supervise

employees who serve students with disabilities, including S.T.

       6. Award to S.T. all costs and attorney’s fees expended herein and assess all such costs

against defendants;

       7. Grant S.T. such other and further relief as may be deemed just, equitable and appropriate

by the Court.



       RESPECTFULLY SUBMITTED, THIS the 6th DAY OF November 2019.

                                             DISABILITY LAW CENTER


                                                                     COMPLAINT, Page 32 of 32
Case 2:19-cv-00870-TS Document 2 Filed 11/06/19 PageID.34 Page 33 of 34




                                   Attorneys for Plaintiff


                                By /s/ Aaron M. Kinikini
                                   AARON M. KINIKINI
                                       LAURA HENRIE




                                                      COMPLAINT, Page 33 of 33
  Case 2:19-cv-00870-TS Document 2 Filed 11/06/19 PageID.35 Page 34 of 34




                            CERTIFICATE OF SERVICE

  I, Jennifer Carver hereby certify that the foregoing PLAINTIFF’S EX PARTE MOTION
TO FILE COMPLAINT EXHIBITS A–F UNDER SEAL is being electronically filed using the
CM/ECF system on this 6th day of November 2019, which will send notices of such filing to all
                                   registered CM/ECF users


                               /s/ Jennifer Carver__________
                                       Jennifer Carver




                                                                COMPLAINT, Page 34 of 34
